Case 12-27311-SLM            Doc 426     Filed 04/06/21 Entered 04/06/21 14:22:51                     Desc Main
                                        Document     Page 1 of 47



 FOR PUBLICATION

                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW JERSEY                                  Order Filed on April 6, 2021
                                                                                               by Clerk,
                                                                                               U.S. Bankruptcy Court
                                                                                               District of New Jersey
 ___________________________________
                                                     :
 In re:                                              :
                                                     :       CHAPTER 11
 One2One Communications, LLC,                        :
                          Debtor.                    :
                                                     :       CASE NO.:          12-27311 (SLM)
                                                     :
 ___________________________________ :




                                          AMENDED OPINION 1
 APPEARANCES:
 Richard D. Trenk, Esq.                                      Michael M. Schmahl, Esq.
 Henry M. Karwowski, Esq.                                    Mason, Pollick & Schmahl, LLC
 Trenk, DiPasquale, Della Fera & Sodono, P.C.                1319 N. Wood Street
 347 Mount Pleasant Avenue                                   Suite 3B
 Suite 300                                                   Chicago, IL
 West Orange, NJ 07052                                       Counsel for Debtor,
 Counsel for Debtor,                                         One2One Communications, LLC
 One2One Communications, LLC

 Courtney A. Schael, Esq.                                    Timothy F. Nixon, Esq.
 Ashford Schael, LLC                                         Godfrey & Kahn, S.C.
 100 Quimby Street, Suite 1                                  333 Main St., Suite 600
 Westfield, NJ 07090                                         P.O. Box 13067
 Counsel for Creditor, Quad/Graphics, Inc.                   Green Bay, WI 54307
                                                             Counsel for Creditor, Quad/Graphics, Inc.




 1
  The Opinion is amended for the sole purpose of adding counsel of record to the caption. The substance and body
 of this Opinion were not altered.

                                                         1
Case 12-27311-SLM             Doc 426      Filed 04/06/21 Entered 04/06/21 14:22:51                       Desc Main
                                          Document     Page 2 of 47



 STACEY L. MEISEL, UNITED STATES BANKRUPTCY JUDGE

                                               INTRODUCTION

          This matter is before the Court on a motion filed by Quad/Graphics, Inc. (“Quad”) to

 reopen the chapter 11 bankruptcy case pursuant to 11 U.S.C. § 350 2 and seeking derivative

 standing to pursue alleged causes of action on behalf of creditors (the “Motion”). 3                          The

 Reorganized Debtor, One2One Communications, LLC (referred to as either the “Debtor” or, after

 confirmation, the “Reorganized Debtor”) opposes the Motion. The Court reviewed fully the

 submissions of the parties—including the supplemental pleadings—and considered the arguments

 set forth on the record during the hearings on September 26, 2017 and October 4, 2017. For the

 reasons set forth below, the Court finds and concludes that Quad fails to set forth a legal basis or

 equitable grounds to reopen this case. The Motion is denied.

                                       JURISDICTION AND VENUE

          This Court has jurisdiction over this contested matter under 28 U.S.C. §§ 1334(a) and

 157(a) and the Standing Order of the United States District Court dated July 10, 1984, as amended

 September 18, 2012, referring all bankruptcy cases to the bankruptcy court. This Court has

 jurisdiction to consider a motion to reopen a closed case pursuant to 11 U.S.C. § 350(b) and FED.

 R. BANKR. P. 5010. 4 This matter constitutes a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2)(A) as it concerns the administration of the estate. Venue is proper in this Court under

 28 U.S.C. § 1408.




 2
   Unless otherwise noted, all statutory citations will refer to title 11 of the United States Code.
 3
   Docket No. 409.
 4
   Unless otherwise noted, all procedural citations will refer to the Federal Rules of Bankruptcy Procedure.

                                                           2
Case 12-27311-SLM            Doc 426      Filed 04/06/21 Entered 04/06/21 14:22:51         Desc Main
                                         Document     Page 3 of 47



                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY


         The factual background and procedural history of this matter are complex. They are well

 known to the parties and will not be repeated in detail here. In relevant part, the Debtor filed its

 voluntary petition for relief under chapter 11 of the United States Bankruptcy Code on July 10,

 2012. 5 On July 31, 2012, the Office of the United States Trustee formed an official unsecured

 creditors’ committee (the “Committee”) of which Quad was a member. 6 On January 25, 2013,

 after filing earlier drafts of proposed plans of reorganization that failed to confirm, and following

 negotiations with the Committee, the Debtor filed its Fourth Disclosure Statement and Fourth

 Chapter 11 Plan (the “Plan”). 7 Pursuant to the Plan, a new entity known as One2One Holdings,

 LLC, a newly formed limited liability company owned and controlled by an outside investor,

 would acquire the membership interest in the Reorganized Debtor. 8 The Plan also provided for

 the release of actions against insiders and certain third parties. 9 Quad objected to confirmation of

 the Plan.

         The confirmation hearing in this case began on February 13, 2013 (the “Confirmation

 Hearing”) before the Honorable Novalyn L. Winfield, U.S.B.J (Retired). On February 25, 2013,

 after several days of hearings, Judge Winfield issued an oral decision confirming the Plan subject

 to corrections. 10 The details of the positions taken, evidence presented, and findings made during

 the Confirmation Hearing will be discussed below as they pertain to the parties’ arguments in the

 instant Motion.




 5
   Docket No. 1.
 6
   Docket No. 37.
 7
   Docket Nos. 206 & 207.
 8
   Id.
 9
   Id. at 29-31.
 10
    Docket No. 252, Conf. Tr., Feb. 25, 2013.

                                                    3
Case 12-27311-SLM            Doc 426     Filed 04/06/21 Entered 04/06/21 14:22:51          Desc Main
                                        Document     Page 4 of 47



         Shortly after Judge Winfield’s oral ruling, Quad filed a motion for stay pending appeal. 11

 Judge Winfield denied Quad’s motion for a stay pending appeal and confirmed the Debtor’s Plan

 on March 4, 2013 (the “Confirmation Order”). 12 On March 18, 2013, Quad filed a Notice of Appeal

 of the Confirmation Order and a Notice of Appeal of the Order Denying Motion for Stay

 (collectively, the “Appeal”). 13 The following day, Quad filed a motion for stay and other relief in

 the district court. 14 On March 20, 2013, the district court entered an Order denying Quad’s motion

 for a stay and other relief. 15 On June 7, 2013, the Debtor then filed a motion in the district court

 seeking to dismiss Quad’s Appeal as equitably moot. 16 On July 24, 2013, the district court entered

 an Order granting the Debtor’s motion and dismissed Quad’s Appeal as equitably moot. 17 Quad

 filed a Notice of Appeal of the district court’s Order on Motion to Dismiss to the Third Circuit

 Court of Appeals. 18

         While Quad’s appeal to the Third Circuit was pending, litigation and negotiation between

 the parties continued. On July 10, 2014—the date on which the statute of limitations for avoidance

 actions expired—Quad filed a Motion for Order Granting Derivative Standing to Pursue

 Avoidance Actions and Extending the Time Periods Under 11 U.S.C. §§ 108 and 546(a) for Filing

 Actions Pursuant to Federal Rule of Bankruptcy Procedure 9006(b)(1) (the “First Derivative

 Standing Motion”). 19 In the First Derivative Standing Motion, Quad sought

         an order granting Quad derivative standing to pursue actions released under the
         Plan to the extent Quad is successful on the pending appeals and to extend the time



 11
    Docket No. 258.
 12
    Docket No. 271.
 13
    Docket No. 290.
 14
    District Court Case No. 13-cv-1675, Docket No. 1.
 15
    District Court Case No. 13-cv-1675, Docket No. 5.
 16
    District Court Case No. 13-cv-1675, Docket No. 34.
 17
    District Court Case No. 13-cv-1675, Docket No. 49.
 18
    District Court Case No. 13-cv-1675, Docket No. 50.
 19
    Docket No. 378.

                                                         4
Case 12-27311-SLM         Doc 426    Filed 04/06/21 Entered 04/06/21 14:22:51                Desc Main
                                    Document     Page 5 of 47



         periods for bringing actions under sections 108 and 546(a) of the Bankruptcy Code
         until 90 (ninety) days after entry of a Final Order on the appeals. 20

         Quad explained that it objected to the releases, in part, because of inadequate consideration

 and that, according to its expert report, the causes of action released under the Plan had “significant

 value.” 21 Judge Winfield denied the First Derivative Standing Motion in an Order dated August

 7, 2014 (the “First Denial Order”). 22 Quad never appealed the First Denial Order. On May 11,

 2015, the bankruptcy case was closed. 23

         On July 21, 2015, the Third Circuit determined that the district court abused its discretion

 in dismissing Quad’s Appeal as equitably moot and reversed the district court’s judgment. 24 The

 Third Circuit remanded the case to the district court to consider the merits of Quad’s Appeal. 25

 On June 14, 2016, the district court rendered its decision on Quad’s Appeal and entered an Order

 reversing Judge Winfield’s approval of the releases and remanding the matter to this Court for

 further consideration (the “Remand Order”). 26

         On June 6, 2017, this Court held a status conference on the matters remanded by the district

 court during which the Debtor agreed to forego consideration of the issues remanded. The Court

 entered a Stipulation and Consent Order on Remand from Appeal to District Court (the “Consent

 Order on Remand”) memorializing the parties’ agreement, and the district court’s invalidation of

 the releases became final. 27 The Consent Order on Remand left the remainder of the Confirmation

 Order intact and did not reference any other orders of the Court.




 20
    Id. at 3.
 21
    Id. at 2, ¶4.
 22
    Docket No. 386.
 23
    Docket No. 395.
 24
    Docket No. 398.
 25
    Id.
 26
    Docket No. 399.
 27
    Docket No. 407.

                                                   5
Case 12-27311-SLM            Doc 426     Filed 04/06/21 Entered 04/06/21 14:22:51         Desc Main
                                        Document     Page 6 of 47



         On August 15, 2017, Quad filed the instant Motion. 28 In the Motion, Quad cites to its

 expert report—previously submitted in connection with its opposition to confirmation—which

 concludes that the causes of action relating to insiders (the “Actions”) have significant value. 29

 Quad asserts that the bankruptcy case must be reopened to pursue and liquidate the Actions for the

 benefit of creditors, and Quad seeks derivative standing to do so. 30 The Reorganized Debtor

 opposes the Motion on multiple grounds, discussed below. The Court entertained oral argument

 on the Motion on September 26, 2017 and October 4, 2017 and the parties engaged in substantial

 briefing. 31

                                                     DISCUSSION

         The unique procedural posture and complex timeline of events in this case—including

 concurrent motions and appeals before different courts—preclude a simple ruling on the merits of

 Quad’s Motion. The parties’ attempts at answering questions during the hearings on this matter,

 held on September 26, 2017 and October 4, 2017, resulted in more unanswered questions. As

 discussed with the parties on the record, the Court had reservations as to Quad’s ability to bring

 the instant Motion given the express terms of the Consent Order on Remand. The Court also had

 concerns relating to timeliness, statute of limitation issues, and the merits of Quad’s Motion given

 the Confirmation Order and Judge Winfield’s First Denial Order. On October 10, 2017, the Court

 directed the parties to provide additional briefing to address these issues (“Order Continuing

 Motion to Reopen”). 32 After full consideration of the parties’ submissions and relevant law, the

 Court’s concerns remain. For the reasons set forth below, Quad’s Motion fails.




 28
    Docket No. 409.
 29
    Docket No. 409-2 at 4.
 30
    Id. at 5.
 31
    See Docket Nos. 409, 413, 414, 415, 418, 419, 420, and 421.
 32
    Docket No. 416.

                                                         6
Case 12-27311-SLM           Doc 426     Filed 04/06/21 Entered 04/06/21 14:22:51          Desc Main
                                       Document     Page 7 of 47



      I.      Effect of the Final Decree (Docket No. 395)

           As set forth above, of the Court entered an Order on May 11, 2015 closing the bankruptcy

 case (the “Final Decree”). 33 The Final Decree explicitly contemplates Quad’s Appeal of the

 Confirmation Order to the district court 34 and provides the following language in Paragraphs Two

 and Three:

           2. Upon the filing of a notice with the Court by either Quad or the Reorganized Debtor
              no later than sixty (60) days after a final order is entered reversing the Confirmation
              Order and/or remanding the Appeal (including any subsequent appeals) to this Court,
              the Chapter 11 Case shall be reopened, and “cause” as used in Section 350(b) of the
              Bankruptcy Code shall be deemed to exist. . . .
           3. Entry of this Order is without prejudice to the rights of the Reorganized Debtor or any
              other party in interest to seek to reopen the Chapter 11 Case for good cause shown
              pursuant to Section 350(b) of the Bankruptcy Code. 35

           The Appeal was remanded to this Court by way of the district court’s Remand Order

 entered on June 13, 2016. 36 The instant Motion, however, was not filed until August 15, 2017,37

 well beyond the sixty-day time frame set forth in Paragraph Two of the Final Decree. During the

 hearings on this Motion, the Court characterized the effect of Final Decree as a threshold issue—

 potentially precluding Quad’s ability to bring the Motion in the first instance—and the parties were

 asked to brief the matter. 38 Only Quad addressed this issue in its supplemental submissions and

 the topic received little attention. 39

           In sum, Quad asserts that the Final Decree “does not preclude this Court from reopening

 the Bankruptcy Case and granting the relief requested by Quad.” 40 Specifically, Quad explains



 33
    Docket No. 395.
 34
    Docket No. 395 at 2.
 35
    Id. at 3.
 36
    Docket No. 399.
 37
    Docket No. 409.
 38
    Docket No. 416.
 39
    Docket No. 419 at 26.
 40
    Id.

                                                   7
Case 12-27311-SLM             Doc 426      Filed 04/06/21 Entered 04/06/21 14:22:51                        Desc Main
                                          Document     Page 8 of 47



 that it is not seeking to reopen the case under Paragraph Two of the Final Decree. Rather, Quad

 cites to Paragraph Three of the Final Decree, which permits “any party in interest to file a motion

 to reopen . . . for good cause shown.” 41 Under Quad’s suggested interpretation of the Final Decree,

 if Quad filed a notice within sixty days of the order remanding the Appeal, then pursuant to

 Paragraph Two the case would have been “automatically reopened and cause deemed to exist.”42

 However, because the instant Motion was filed beyond the sixty-day limit, Quad asserts that

 Paragraph Two is not implicated. Instead, Quad contends that it moves to reopen under Paragraph

 Three wherein cause is not automatically deemed to exist. But, like any other interested party,

 Quad must demonstrate good cause. The Court rejects Quad’s interpretation.

          As an initial matter, a bankruptcy court has broad discretion to interpret—and even

 reconsider—its own order. 43,44 In exercising this broad discretion, this Court views Paragraph

 Two of the Final Decree as bringing finality to this case with respect to any issues affected by the

 district court’s ruling on Quad’s Appeal. This Court makes this determination based on the

 language of the Final Decree, principles of interpretation used in analogous circumstances, the

 record of this case, and history of this action.




 41
    Docket No. 395 at 3.
 42
    Docket No. 419 at 26.
 43
    See, e.g., In re G-I Holdings, Inc., 472 B.R. 263, 280 (Bankr. D.N.J. 2012) (collecting cases and citing Rodriguez
 v. EMC Mortgage Corp. (In re Rodriguez), 252 F.3d 435, at *2 (5th Cir. Mar. 15, 2001) (per curiam)).
 44
    This Court acknowledges that Judge Winfield issued the Final Decree and has since retired. Nevertheless, under
 the circumstances of this case it is both appropriate and within this Court’s authority to interpret an order issued by
 another judge. See, e.g., See Alley v. U.S. Dep't of Health & Human Servs., 590 F.3d 1195, 1202 (11th Cir. 2009)
 (observing that—due to the passage of time—a new judge may be asked to interpret an order issued many years
 before by a different judge.); see also In re China Peak Resort, 76 B.R. 757, 759 (B.A.P. 9th Cir. 1987), aff'd and
 remanded, 847 F.2d 570 (9th Cir. 1988), vacated sub nom. California State Bd. of Equalization v. Sierra Summit,
 Inc., 490 U.S. 844, 109 S. Ct. 2228, 104 L. Ed. 2d 910 (1989) (discussing factors to be considered when determining
 which court should make the interpretation including, but not limited to: efficiency; consistency or accuracy in the
 interpretation; and responsibility of the issuing court); Garcia v. Chrysler Grp. LLC, No. 12-1797, 2015 WL
 12857080, at *4 (D.N.J. Mar. 9, 2015).


                                                           8
Case 12-27311-SLM             Doc 426     Filed 04/06/21 Entered 04/06/21 14:22:51                       Desc Main
                                         Document     Page 9 of 47



         First, the introductory paragraph of the Final Decree explicitly mentions the pending

 Appeal—indicating the parties gave due consideration to the potential effects of a remand when

 they constructed the terms of the Final Decree. Indeed, Paragraph Two is devoted to the procedure

 that should be followed if and when the Appeal results in a remand of issues to the Bankruptcy

 Court. The plain meaning of the language in Paragraph Two indicates that its purpose was to place

 a sixty-day time limit on Quad’s and the Reorganized Debtor’s ability to reopen the case to address

 any remanded issues. Paragraph Two specifically deals with Quad, the Reorganized Debtor, and

 the Appeal, suggesting that Paragraph Three was designed for everyone and anything else. If, as

 Quad suggests, Quad could move under Paragraph Three to reopen the case to address remanded

 issues beyond the sixty-day timeframe, then this Court is hard pressed to understand Paragraph

 Two’s purpose. The Court does not accept Quad’s assertion that the difference between Paragraph

 Two and Three is simply that Paragraph Two relieves Quad of the obligation to show good cause.

 Rather, this Court reads Paragraph Two as explicitly setting forth the mechanism for reopening

 the case with respect to issues remanded as a result of the Appeal; whereas Paragraph Three serves

 as the “catch-all,” allowing parties in interest to pursue their rights with respect to any other issues

 upon a showing of good cause.

         This Court’s interpretation is consistent with principles of interpretation and canons of

 construction in other contexts. Namely, the Third Circuit established that where “the terms of a

 contract cannot be reconciled, the more specific terms control over the general.” 45 Likewise, with

 regard to statutory interpretation, it is well-settled that specific terms will prevail over general

 language covering the same subject matter. 46 Here, Paragraph Two explicitly references the


 45
   Citisteel USA, Inc. v. Gen. Elec. Co., 78 F. App’x 832, 837 (3d Cir. 2003).
 46
   See Norfolk & W. Ry. Co. v. Am. Train Dispatchers Ass'n, 499 U.S. 117, 111 S. Ct. 1156, 113 L. Ed. 2d 95
 (1991); see also City of Philadelphia v. Attorney Gen. of United States, 916 F.3d 276, 288–89 (3d Cir. 2019), reh'g


                                                          9
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                    Document    Page 10 of 47



 Appeal.     It sets forth a specific procedure—including a time limitation and a cost-bearing

 provision—to be utilized when reopening the case to address any remanded issues. Although

 Paragraph Three also addresses reopening the case, it consists of standard, “boilerplate” language

 without reference to specific parties or a specific purpose for reopening. Thus, with respect to the

 issues remanded as a result of the Appeal, this Court finds that the specific procedural terms of

 Paragraph Two prevail over the more general procedure provided for in Paragraph Three.

         Finally, the record in this case suggests that this Court’s interpretation of the Final Decree

 is consistent with the parties’ and the Bankruptcy Court’s understanding at the time. The Final

 Decree was entered as a result of a motion filed by the Debtor. 47 Quad did not file any opposition

 to that motion. If Quad wished to avoid the time limitations imposed by Paragraph Two, it could

 have—and indeed should have—submitted opposition along with an alternate proposed form of

 order. 48 The record additionally demonstrates that Quad was cognizant of the statute of limitations

 and understood the importance of extending deadlines to preserve its right to bring the actions.

 Indeed, one of Quad’s stated purposes for bringing the First Derivative Standing Motion was to

 secure an order extending the time to bring avoidance actions “until 90 (ninety) days after entry of

 a Final Order on the appeals.” 49 The Court denied this request. Quad failed to appeal that ruling




 denied (June 24, 2019) (noting that “the principle of ejusdem generis teaches that the general term should be
 understood as a reference to subjects akin to the one with specific enumeration”) (citation and quotation omitted);
 Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330 F.3d 548,
 583 (3d Cir. 2003) (Fuentes, dissent).
 47
    Docket No. 392.
 48
    The Court additionally notes that the Debtor submitted two different versions of the proposed final decree: one
 which contained just the time limitation, and another which contained both the time limit and a provision
 establishing that the Debtor would bear the costs of reopening in the event of a successful Appeal. Compare Docket
 No. 392-2 with Docket No. 392-3. The Bankruptcy Court ultimately opted to include the cost-bearing provision,
 indicating that consideration was given to the form of the order closing the case. This supports the Court’s
 conclusion that Quad had an opportunity to argue for provisions in the Final Decree that would further protect its
 interests and failed to do so.
 49
    Docket 378 at 3, ¶12.

                                                         10
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                    Document    Page 11 of 47



 and did not insert its proposed ninety-day extension into the Final Decree. 50 Accordingly, it

 appears to this Court that Quad understood, and implicitly agreed to, the sixty-day time limit in

 Paragraph Two of the Final Decree.

            For the foregoing reasons, this Court interprets the Final Decree as setting a limited window

 of time in which Quad or the Reorganized Debtor could seek to reopen the bankruptcy case to

 address any issues remanded as a result of the Appeal. Quad failed to file a notice with this Court

 within sixty days of the district court’s Remand Order. Instead, Quad waited more than one year

 to file the instant Motion. As a result, the Motion is precluded by Paragraph Two of the Final

 Decree and is denied on this basis. Nevertheless, the Court will provide further discussion and

 alternate bases for denial of the Motion.

      II.      Standard for a Motion to Reopen

            Section 350(b) of the Bankruptcy Code provides that “[a] case may be reopened in the

 court in which such case was closed to administer assets, to accord relief to the debtor, or for other

 cause.” 51 “The moving party has the burden to demonstrate sufficient cause to reopen a bankruptcy

 case.” 52 The Third Circuit has stated that “bankruptcy courts have broad discretion to reopen cases

 after an estate has been administered,” but has not set forth a specific test for determining when

 reopening a case is warranted. 53 Rather, the appropriateness of reopening a case appears to depend

 upon the specific circumstances of the case. 54 Courts in this circuit have also considered a non-


 50
    The Court acknowledges that the relief requested in Quad’s First Derivative Standing Motion sought a time limit
 on Quad’s ability to bring an avoidance action whereas the Final Decree imposes a time limit on the filing of a
 motion to reopen the case. This distinction is immaterial for purposes of this discussion as Quad’s First Derivative
 Standing Motion is only referenced here to support this Court’s conclusion that both Quad and the Bankruptcy Court
 understood that time limitations on the ability to address remanded issues were appropriate and necessary to bring
 finality to the case.
 51
    11 U.S.C. § 350(b); see also FED. R. BANKR. P. 5010.
 52
    In re Winburn, 196 B.R. 894, 897 (Bankr. N.D. Fla. 1996) (citing In re Geo Specialty Chemicals Ltd., 577 B.R.
 142, 179 (Bankr. D.N.J. 2017)).
 53
    In re Zinchiak, 406 F.3d 214 (3d Cir. 2005).
 54
    See Geo Specialty Chemicals, 577 B.R. at 179; In re Mattera, 203 B.R. 565, 568 (Bankr. D.N.J. 1997).

                                                         11
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                    Document    Page 12 of 47



 exhaustive list of factors when ruling on a motion to reopen, including: (1) the length of time that

 has passed; (2) whether any parties would be prejudiced if the case were or were not reopened; (3)

 the availability of nonbankruptcy courts, such as state courts, to entertain the claim; and (4)

 whether parties would be entitled to any relief after the case was reopened. 55 Of those factors,

 courts in this circuit have highlighted two of particular importance: timing and futility. 56

         With respect to timing, the inquiry can focus on two distinct time frames. First, courts have

 observed that “[w]hen deciding whether to reopen an estate, ‘the length of time between the estate's

 closing and the motion to reopen it should be of crucial significance to the bankruptcy court.’ ” 57

 Also significant, however, is the length of time that a party waits before filing a motion to reopen.58

 In any event, the more time that passes before a motion to reopen is filed, the heavier the burden

 becomes for demonstrating that reopening is warranted. 59

         When considering futility, this Court notes that, although the reopening of a bankruptcy

 case is a purely ministerial act, 60 it provides the moving party with an opportunity to seek

 substantive relief. 61 Therefore, if the moving party cannot obtain the substantive relief which it

 intends to seek, “then there is no reason to grant a motion to reopen.” 62




 55
    See Reinert v. Vara, 620 B.R. 536, 543 (W.D. Pa. 2020) (citing Redmond v. Fifth Third Bank, 624 F.3d 793, 803
 (7th Cir. 2010)); In re Frazer/Exton Dev., L.P., 503 B.R. 620, 634–35 (Bankr. E.D. Pa. 2013) (citing In re Janssen,
 396 B.R. 624, 634–35 (Bankr. E.D. Pa. 2008); In re Padilla, 365 B.R. 492, 503 (Bankr. E.D. Pa. 2007)); see also In
 re Janocha, No. 06-20191, 2015 WL 128152, at *3 (Bankr. W.D. Pa. Jan. 8, 2015).
 56
    See In re Geo Specialty Chemicals, 577 B.R. at 179; In re Figlio, 193 B.R. 420, 425 (Bankr. D.N.J. 1996).
 57
    In re Geo Specialty Chemicals Ltd., 577 B.R. at 179 (citing Stackhouse v. Plumlee (In re Plumlee), 236 B.R. 606,
 610 (E.D. Va. 1999) (internal citation omitted)).
 58
    See Redmond, 624 F.3d at 799.
 59
    In re Geo Specialty Chemicals, 577 B.R. at 178–79; In re Figlio, 193 B.R. at 425 (noting that debtor moved
 promptly to reopen the case, thus, laches did not apply to bar reopening).
 60
    In re Phillips, No. 09-28759, 2012 WL 1232008, at *3 (Bankr. D.N.J. Apr. 12, 2012).
 61
    In re Frazer, 503 B.R. at 635.
 62
    Reinert, 620 B.R. at 543 (“A bankruptcy case should not be reopened where it would be a futile exercise or a
 waste of judicial resources.” (citing Redmond, 624 F.3d at 803).

                                                         12
Case 12-27311-SLM               Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                       Document    Page 13 of 47



            With these factors in mind, this Court turns to the instant case. For the reasons set forth

 below, this Court determines that Quad has not met its burden for showing that cause exists to

 reopen this bankruptcy case.

            A. Quad Delayed 428 Days Before It Filed the Motion to Reopen

            Here, the bankruptcy case was closed on May 11, 2015. 63 Thus, the case was closed for

 more than two years before Quad filed its Motion. Indeed, the Reorganized Debtor asserts, and

 Quad does not challenge, that the Plan has been fully consummated. This Court acknowledges

 that the pending Appeal precluded Quad from filing the Motion to Reopen. Accordingly, when

 addressing the timing factor, it is prejudicial to Quad to use the date the case closed as an operative

 date. Rather, here the more appropriate time frame to consider is the length of time between the

 district court’s Remand Order and Quad’s Motion.

            As discussed above, the Court finds that the Final Decree obligates Quad to file the instant

 Motion within sixty days of the date of the Remand Order. Nevertheless, even if a specific time

 limit had not been prescribed and ignored, this Court finds the 428-day delay between the district

 court’s Remand Order and Quad filing the instant Motion to be troublesome. Quad fails to explain

 this lengthy passage of time, which supports the need for Quad to exhibit an even stronger showing

 of cause to reopen the case.

            Although § 350 does not expressly establish a time period in which a motion to reopen

 must be filed, the majority of courts addressing the issue hold that “the request to reopen must be

 made within a ‘reasonable’ time, and what constitutes reasonableness is determined on a totality

 basis.” 64 A frequently cited case out of the Seventh Circuit, Redmond v. Fifth Third Bank, notes

 the following:


 63
      Docket No. 395.
 64
      In re Welch, No. 11-18277, 2015 WL 65307, at *4 (B.A.P. 9th Cir. Jan. 5, 2015) (collecting cases).

                                                            13
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                              Desc Main
                                     Document    Page 14 of 47



          The passage of time weighs heavily against reopening. The longer a party waits to
          file a motion to reopen a closed bankruptcy case, the more compelling the reason
          to reopen must be. In assessing whether a motion is timely, courts may consider the
          lack of diligence of the party seeking to reopen and the prejudice to the nonmoving
          party caused by the delay. 65


          Here, the district court entered the Remand Order on June 13, 2016. 66 Thus, the basis for

 Quad’s Motion—the invalidation of the releases—came into existence on that date. However, as

 the Reorganized Debtor points out, 67 Quad delayed more than 12 months before filing the Motion

 on August 15, 2017. 68 In total, Quad waited 428 days after the district court remanded the case to

 the Bankruptcy Court before filing its Motion. This Court considers that amount of time to be

 unreasonable. In reaching this conclusion, this Court is guided by the decisions of other courts

 that have addressed the length of time that passed between the event that formed the basis of the

 motion and the filing of the motion to reopen—including those cases cited by Quad. 69

          The case law cited by the parties and this Court’s own research reveals that diligence and

 timeliness on behalf of the moving party are necessary prerequisites to a successful motion to

 reopen. A party cannot simply sit on his or her rights and delay filing a motion to reopen while

 other parties rely on the finality of the case. To hold otherwise would allow cases with potentially




 65
    Redmond, 624 F.3d at 799 (citations omitted).
 66
    Docket No. 399-1 at 15.
 67
    Docket No. 420 at 22.
 68
    Docket No. 409.
 69
    See, e.g., In re Welch, No. 11-18277, 2015 WL 65307, at *2 (B.A.P. 9th Cir. Jan. 5, 2015) (denying motion to
 reopen where motion was filed seven months after the case was closed with no explanation for the delay); cf In re
 Herzig, 96 B.R. 264 (B.A.P. 9th Cir. 1989) (finding that motion to reopen could be granted where trustee filed
 motion less than three months after trustee learned of the event which triggered the ability to bring the motion); In re
 Price, 260 B.R. 653 (Bankr. W.D.N.Y. 2001) (allowing debtor to reopen case three months after it closed to amend
 schedules and initiate adversary proceeding and finding that the delay in amending the schedules was excusable due
 to a health problem that debtor's counsel had experienced); In re Plumlee, 236 B.R. 606, 611 (E.D. Va. 1999)
 (noting that although motion to reopen was filed five years after the bankruptcy closed, it was filed only four months
 after the event which triggered the motion to reopen); In re Figlio, 193 B.R. at 425 (noting that debtor moved
 promptly to reopen the case, thus, laches did not apply to bar reopening); In re Alt, 39 B.R. 902, 904 (Bankr. W.D.
 Wis. 1984) (granting motion to reopen where trustee acted in a timely fashion).

                                                           14
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                             Desc Main
                                     Document    Page 15 of 47



 unresolved issues to languish indefinitely under constant threat of reopening. 70 Indeed, one court

 in this district stated that “[a]s a safeguard against bankruptcy cases existing in perpetuity, the

 doctrine of laches operates as a bar against reopening a case.” 71 To balance the fairness to all

 parties, courts have adopted a sliding scale, discussed earlier, when weighing a motion to reopen:

 “[t]he longer the period between the closing and reopening, the more cause must be shown to

 warrant a reopening.” 72 Here, Quad failed to adequately explain the 428-day lapse in time before

 it took action. In fact, Quad failed to provide any viable reason to counter its delay. 73

          Finally, the Court takes this opportunity to explain why it declines to use June 28, 2017, a

 date suggested by Quad, as the operative date when examining the length of time that passed before

 Quad filed the instant Motion. On June 28, 2017, the parties entered into the Consent Order on

 Remand, wherein the Debtor agreed to waive further consideration on remand. As a result, the

 district court’s decision and order invalidating the releases and injunctions became final.74

 Although Quad mentions this date in the context of its statute of limitations argument, Quad’s

 arguments indicate that it also advocates for use of this date in the Court’s diligence analysis.

 Namely, Quad asserts that “[i]t was not until after the appeal was finally resolved by entry of the




 70
    See In re Figlio, 193 B.R. at 425.
 71
    Id. (collecting cases); White v. Boston, 104 B.R. 951, 957 (S.D. Ind. 1989) (laches is defense to motion to reopen);
 see also In re Reed, 940 F.2d 1317, 1324 (9th Cir. 1991) (finding that facts did not amount to laches, although it was
 a defense to motion to reopen).
 72
    White, 104 B.R. at 957–58 (citing In re Penland, 34 B.R. 536, 539 (Bankr. E.D. Tenn. 1983)); see also In re
 Figlio, 193 B.R. at 425 (balancing the “certainty afforded parties by finality against the benefits of full and proper
 administration of all assets”).
 73
    See, e.g., In re Welch, 2015 WL 65307, at *2 (denying motion to reopen where motion was filed seven months
 after the case was closed with no explanation for the delay); In re Dimogerodakis, No. 04-23833, 2011 WL
 1362342, at *6 (D.N.J. Apr. 11, 2011) (affirming bankruptcy court’s denial of motion to reopen because the creditor
 sat on its rights); cf In re Petty, 93 B.R. 208, 213 (B.A.P. 9th Cir. 1988) (affirming the decision of the bankruptcy
 court permitting the reopening of a case to file an avoidance action, in part, because “once the facts were brought to
 the trustee's attention he was diligent in pursuing the matter”).
 74
    Docket No. 407.

                                                           15
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                     Document    Page 16 of 47



 [Consent Order on Remand] on June 28, 2017 . . . that the bar to bringing the Actions was lifted.”75

 The Court disagrees.

         The bar on Quad’s Motion was imposed by the releases and injunctions approved in the

 Confirmation Order. So long as the releases and injunctions remained valid, Quad could not seek

 derivative standing to pursue the underlying causes of action. The district court, however, deemed

 those releases and injunctions invalid in its Remand Order dated June 13, 2016. 76 While the

 district court may have remanded the issue of Plan contributions for further analysis, the Remand

 Order does nothing to negate the fact that the releases were invalidated on June 13, 2016. Thus,

 as of June 13, 2016, nothing prevented Quad from filing the instant Motion. Quad could have, and

 indeed should have, taken immediate action to preserve its rights as soon as the relevant triggering

 event—the invalidation of the releases via the June 13, 2016 Remand Order—occurred. Instead,

 Quad delayed for more than twelve months. As previously discussed, the Court finds this delay

 unreasonable based on the terms of the Final Decree and the circumstances in this case. 77

         Quad places much emphasis on the fact that the Consent Order on Remand made the

 invalidation of the releases “final.” That, according to Quad, was the triggering event for the

 Motion to Reopen. 78 However, for the reasons discussed above, the Court finds the triggering

 event for the Motion to Reopen to be the invalidation of the releases via the Remand Order as

 opposed to the Consent Order on Remand. The district court invalidated the releases. The Consent

 Order on Remand simply meant the parties would no longer litigate that invalidation.


 75
    Docket No. 419 at 12; see also Docket No. 409-2 at 7 (“As a result of the Appeal and the Stipulation and Consent
 Order resolving the remand to the Bankruptcy Court, Quad’s Motion is no longer premature.”).
 76
    Docket No. 399-1 at 15.
 77
    See, e.g., In re Welch, 2015 WL 65307, at *4–5 (affirming denial of creditor’s motion to reopen because delay in
 filing the motion was significant).
 78
    See, e.g., Docket No. 419 at 12 (“It was not until after the appeal was finally resolved by entry of the [Consent
 Order on Remand] on June 28, 2017 that the bar to bringing the Actions was lifted.”); Docket No. 409-2 at 4 (“As a
 result [of the Consent Order on Remand], the District Court’s invalidation of the releases and injunctions of the
 Debtor’s claim relating to insiders in the Debtor’s Plan became final.”).

                                                          16
Case 12-27311-SLM                Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51            Desc Main
                                        Document    Page 17 of 47



            This Court acknowledges that Paragraph Two of the Final Decree incorporates the term

 “final” and provides that notice shall be filed “no later than sixty (60) days after a final order is

 entered reversing the Confirmation Order and/or remanding the Appeal.” 79 In context, however,

 the use of “final” in this Paragraph can only mean a final order from the district court—not this

 Court. In other words, the Final Decree refers to sixty days after the district court makes a final

 determination as to Quad’s Appeal. To hold otherwise would produce a nonsensical result and/or

 render Paragraph Two of the Final Decree meaningless. The district court did not reverse the

 Confirmation Order and, instead, remanded the Appeal on June 13, 2016. This Court has no

 authority to enter a “final order remanding the Appeal.” Therefore, the countdown triggered by

 Paragraph Two cannot rely on any action by this Court. Had the Court or the parties intended to

 allow for an action to be brought sixty days after this Court issued a final ruling on any issues that

 were remanded by the district court, the Final Decree would have been worded to achieve that

 result. If this had been Quad’s intention, it could have negotiated for this language or, at the very

 least, filed a motion or other pleading with the Court seeking clarification as to the amount of time

 available to it. Quad failed to do so.

            B. Futility

            As set forth above, “a closed bankruptcy proceeding should not be reopened where it

 appears that to do so would be futile and a waste of judicial resources.” 80 As discussed on the

 record during the hearings on September 26, 2017 and October 4, 2017, Quad was tasked with

 demonstrating that the Actions for which it seeks derivative standing are timely and would result

 in substantive relief that would benefit creditors. Quad failed to fulfill its task. Rather, this Court

 determines that the Actions for which Quad seeks derivative standing are barred by the statute of


 79
      Docket No. 395.
 80
      In re Frazer, 503 B.R. at 635 (internal quotation and citation omitted).

                                                              17
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                     Document    Page 18 of 47



 limitations and Quad’s request for derivative standing is precluded by res judicata, collateral

 estoppel, and law of the case doctrine. Even assuming the relief sought is not prevented by time

 limitations or claim and issue preclusion doctrines, this Court finds that Quad’s request for

 derivative standing would otherwise prove futile. Further, equity weighs in favor of denying the

 Motion.

               1. Statute of Limitations

            Based on Quad’s representations, the Actions it seeks standing to pursue fall into two

 categories: actions arising under chapter 5 of title 11 of the Bankruptcy Code (the “Chapter 5

 Actions”) and actions arising under state law (the “State Law Actions”). This Court determines

 that both categories of actions are beyond the applicable statute of limitations absent equitable

 tolling.

            With respect to the Chapter 5 Actions, the parties agree that the applicable statute to

 determine the limitations period is 11 U.S.C. § 546(a). 81 In relevant part, § 546(a) provides that

 an avoidance action may not be commenced after the earlier of either two years from the date the

 debtor filed the petition for relief 82 or the time the case is closed. 83 With regard to the State Law

 Actions, the parties agree that the time period set forth in 11 U.S.C. § 108 controls. 84 Under § 108,

 the statute of limitations for asserting the State Law Actions is the later of either two years after

 the date on which the petition was filed, or the expiration of the six-year period provided under

 state law. 85 In this case, the Debtor filed its petition for relief on July 10, 2012. 86 Thus, the two-

 year period under § 546(a)(1)(A) and § 108 expired on July 10, 2014. Additionally, any State Law



 81
    See Docket No. 420 at 17 (agreeing that the asserted actions arise under chapter 5 of the Bankruptcy Code).
 82
    § 546(a)(1)(A).
 83
    § 546(a)(2).
 84
    Docket No. 419 at 7; Docket No. 420 at 19.
 85
    See N.J. STAT. ANN. 2A:14-1; see also Docket No. 419 at 7; Docket No. 420 at 19.
 86
    Docket No. 1.

                                                          18
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                    Document    Page 19 of 47



 Action that accrued more than six years before the instant Motion was filed, or before August 15,

 2011, is beyond the six-year statute of limitations prescribed by New Jersey statute.

         The Reorganized Debtor asserts that, absent equitable tolling, nearly all of the actions that

 Quad seeks to commence are time-barred. 87 The Reorganized Debtor further argues that Quad

 failed to satisfy any criteria which would entitle it to equitable tolling. 88 Quad acknowledges the

 statute of limitations imposed by § 108 and § 546(a), but asserts that “[i]f the case is reopened, the

 time periods under sections 108(a) and 546(a)(1) of the Bankruptcy Code are further extended for

 the time period in which the case was closed.” 89 Although Quad does not state it directly, Quad

 implicitly concedes that unless equitable tolling applies, the statutes of limitations for both the

 Chapter 5 Actions and the State Law Actions have expired. 90

         In arguing the equitable tolling issue in this case, both parties rely primarily on out-of-

 circuit cases in support of their respective positions. 91 Indeed, there appears to be a dearth of case

 law in this circuit regarding whether a statute of limitations should be equitably tolled during the

 pendency of an appeal and the effect that closing a case has on the ability to bring an avoidance

 action after remand of an appeal. Therefore, this Court is mostly guided by persuasive out-of-

 circuit authority. For the reasons that follow, the Court determines that equitable tolling of the

 statute of limitations is inappropriate given the circumstances of this case.




 87
    The Reorganized Debtor asserts that only those State law Actions which accrued within six years of the date Quad
 filed the instant Motion, or no earlier than August 15, 2011, are not stale. Docket No. 420 at 19-20.
 88
    Docket No. 413 at 14.
 89
    Docket No. 419 at 9.
 90
    Quad does not allege that any of the State Law Actions it seeks to file accrued within six years of the date the
 instant Motion was filed; nor does Quad expressly assert that any of the actions it seeks to file are timely absent
 equitable tolling.
 91
    See Docket No. 419 at 7-14, Docket No. 420 at 17-20.

                                                         19
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 20 of 47



          It is well established in the Third Circuit that equitable tolling of a limitations period is an

 extraordinary remedy that should be used sparingly. 92 The Third Circuit recently explained that it

 “uses the term ‘equitable tolling’ broadly to encompass several situations under which a statute of

 limitations period may be tolled on equitable grounds.” 93 Namely, equitable tolling may be

 appropriate: (1) where a defendant has actively misled a plaintiff respecting the plaintiff's cause of

 action; (2) where a plaintiff in some extraordinary way has been prevented from asserting his or

 her rights; or (3) where a plaintiff has timely asserted his or her rights mistakenly in the wrong

 forum. 94

          Although Quad recognizes these enumerated situations in its briefing, 95 Quad fails to

 explicitly identify which of these situations applies to the present case. Quad never alleges that

 the Debtor actively misled Quad, 96 or that Quad filed in the wrong forum. The crux of Quad’s

 argument is that it was prevented from bringing the Actions because the “Plan released the parties

 subject to the Action[s] and enjoined actions by creditors.” 97 Quad seemingly relies on the second

 element.     Presumably, Quad asserts that the Plan and the pending Appeal constitute an

 extraordinary circumstance, which precluded Quad from asserting its rights. The Court agrees that

 Quad was prevented from filing the instant Motion to Reopen until the district court decided the

 Appeal. This factor weighs in favor of equitably tolling the statute of limitations during the

 pendency of the Appeal. But that is not the end of the inquiry.




 92
    See D.J.S.-W. by Stewart v. United States, 962 F.3d 745 (3d Cir. 2020) (collecting cases); Hedges v. United States,
 404 F.3d 744, 751 (3d Cir. 2005); see also Peralta, 599 B.R. 759, 768 (Bankr. D.N.J. 2019) (collecting cases).
 93
    D.J.S.-W., 962 F.3d at 750.
 94
    See Id.; Hedges, 404 F.3d at 751.
 95
    Docket No. 419 at 10-11.
 96
    Although Quad alludes to “wrongful conduct” (see Docket No. 419 at 13), it does not assert that Debtor actively
 misled it.
 97
    Docket No. 419 at 12.

                                                          20
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 21 of 47



          To satisfy the second factor, a litigant must establish two elements: (1) some extraordinary

 circumstance stood in the litigant’s way and prevented timely filing, and (2) the litigant has been

 pursuing his or her rights diligently. 98 The Third Circuit expressly stated that diligence is a distinct

 element, which must be satisfied for a litigant to be eligible for tolling. 99 Quad’s own briefing

 recognizes this diligence requirement. 100 Quad also argues that it would be unfair to bar the actions

 it seeks to file “after Quad’s extensive, costly, and time consuming efforts to preserve these

 Actions for the benefit of all creditors.” 101 However, the record in this case simply does not reflect

 a diligent effort by Quad to preserve the right to bring these Actions.

          As an initial matter, the Bankruptcy Court previously considered the issue of tolling when

 it addressed the First Derivative Standing Motion and denied Quad’s request to extend the statute

 of limitations ninety days after a final ruling on the Appeal. 102 Quad filed the First Derivative

 Standing Motion on the same day that the statute of limitations was set to expire under § 108 and

 § 546(a)—evidencing that Quad understood the importance of preserving its rights.                              After

 considering Quad’s arguments, Judge Winfield issued a thorough opinion denying Quad’s request

 to extend the statute of limitations, noting that the request was unsupported by any facts warranting

 such relief. 103 Quad failed to appeal this ruling or to seek to alter or amend Judge Winfield’s order.

          Additionally, in a footnote in its First Derivative Standing Motion (the “Footnote”) Quad

 indicated that it previously raised its concerns regarding time limitations to the district court in the


 98
    D.J.S.-W., 962 F.3d at 752; Holland v. Fla., 560 U.S. 631, 649, 130 S. Ct. 2549, 2562, 177 L. Ed. 2d 130 (2010)
 (recognizing that a prerequisite for equitable tolling of a limitations period is a demonstration that the movant has
 been pursuing his rights diligently).
 99
    D.J.S.-W., 962 F.3d 745; Hedges, 404 F.3d at 751 (noting that a plaintiff must exercise due diligence in preserving
 his claim); In re Insley, 322 B.R. 272, 278 (Bankr. W.D. Pa. 2005) (observing that the limitations period imposed
 by § 546(a) will not be equitably tolled if the movant has not acted diligently enough); In re Welch, 2015 WL 65307,
 at *5 (noting that “ equity assists the vigilant and diligent, not those who sleep on their rights”) .
 100
     Docket No. 419 at 19.
 101
     Docket No. 419 at 11.
 102
     Docket No. 378 at 3.
 103
     Docket No. 386 at 9.

                                                          21
Case 12-27311-SLM                Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51              Desc Main
                                        Document    Page 22 of 47



 context of its request for a stay of the Confirmation Order. 104 According to Quad, the district court

 responded by explaining that equitable tolling applied to the relevant federal time limitations.105

 Quad stated in the Footnote, however, that there was “no guarantee that a court would determine

 that time limitations were equitably tolled after the time period ha[d] already expired.” 106 Quad

 added that it was reserving “all of its rights, including, to assert equitable tolling.” 107 This Footnote

 indicates that Quad understood the importance of preserving its rights with respect to the statute

 of limitations. Nevertheless, beyond filing the First Derivative Standing Motion, Quad took no

 action whatsoever to preserve any rights and, in this Court’s opinion, missed available

 opportunities to do so.

          As discussed above, in April 2015, after the First Derivative Standing Motion was denied,

 the Debtor filed a motion seeking to close the case. Quad failed to oppose that motion. The Court

 entered the Debtor’s proposed order submitted with the motion to close the case, resulting in the

 Final Decree. 108 Upon the filing of the motion seeking to close the case, Quad had an opportunity

 to negotiate for inclusion of language in the Final Decree preserving its rights. Quad declined to

 act to preserve its rights by either opposing the motion or submitting an alternate proposed form

 of order.

          The Court further notes that Quad voluntarily, and without any prompting from the Court,

 executed the Consent Order on Remand with the Reorganized Debtor. 109 By the terms of the

 Consent Order on Remand, the parties agreed that this Court would not consider the issues

 remanded, and the district court’s invalidation of the releases became final. Nothing in the Consent



 104
     Docket No. 378 at 4, n.1.
 105
     Id.
 106
     Id.
 107
     Id.
 108
     Docket No. 392.
 109
     Docket No. 407.

                                                    22
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 23 of 47



 Order on Remand—which Quad negotiated and entered into voluntarily—protects Quad’s ability

 to commence the causes of action or otherwise addresses the timeliness of the claims that Quad

 now seeks derivative standing to file. If Quad wanted equitable tolling to apply to the statute of

 limitations for the Actions, Quad could have—and indeed should have—included such language

 in the Consent Order on Remand or made an appropriate application to the Court.

          Finally, the Court again notes the 428-day delay between the Remand Order and Quad

 filing the instant Motion. As discussed above, the Court finds this delay to be unreasonable under

 the circumstances of this case. Significantly, Quad identifies the “pending appeals” as the reason

 that the actions were equitably tolled. 110 Yet, Quad delayed for 428 days after the Appeal was no

 longer pending. Quad fails to adequately explain why it declined to act sooner and this lengthy

 period of inaction does little to nothing to evidence a diligent effort on Quad’s part. In sum, the

 Court determines that Quad failed to diligently pursue its rights. The Court, therefore, declines to

 apply equitable tolling. 111

          The Court additionally notes that, in its supplemental briefing, Quad urges the Court to

 exercise flexibility in employing equitable tolling.               Indeed, the Supreme Court in Holland

 approved a flexible approach where rigid application of mechanical rules would prove unfair.112

 Quad contends that “[i]t is hard to imagine a more unfair result than to time bar these Actions from

 being brought for the benefit of creditors” and Quad asserts that this “unfair result would benefit

 the insiders.” 113 The Court wholly rejects Quad’s assertion that time barring these Actions

 produces an unfair result. As discussed, the Court finds that Quad failed to diligently pursue its



 110
     Docket No. 419 at 9 (“[T]he limitations periods under sections 108(a) and 546(a)(1) of the Bankruptcy Code had
 not expired because they were equitably tolled as a result of the releases and injunctions in the Plan subject to the
 pending appeals.”).
 111
     See D.J.S.-W., 962 F.3d at 752.
 112
     Holland, 560 U.S. at 639; D.J.S.-W, 962 F.3d at 750.
 113
     Docket No. 419 at 11.

                                                          23
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                              Desc Main
                                     Document    Page 24 of 47



 rights. Therefore, the Court does not consider it unfair to deny Quad the extreme remedy of

 equitable tolling and preclude Quad from pursuing claims that it failed to act to protect. Equity

 does not permit this Court to resuscitate Actions, which Quad knowingly and willingly failed to

 preserve.

          Moreover, the Court cannot examine fairness in a vacuum. Rather, the Court must balance

 the fairness to Quad in affording Quad the ability to pursue these Actions with the fairness to other

 parties who have relied on the finality of the bankruptcy case. The Third Circuit has acknowledged

 a general public policy of affording finality to bankruptcy court judgments. 114 Given the totality

 of the circumstances, and for reasons previously discussed, the Court determines that equitable

 tolling of the statute of limitations is inappropriate in this case. 115 As a result, the Actions are

 untimely, and the futility of reopening the case compels denial of the Motion. 116 Nevertheless, the

 Court will continue its analysis. 117




 114
     See, e.g., In re One2One Commc'ns, LLC, 805 F.3d 428, 434 (3d Cir. 2015) (recognizing that affording finality
 encourages investors and others to rely on confirmation orders, and thereby facilitates successful reorganizations by
 fostering confidence in the finality of confirmed plan); Nordhoff Investments, Inc. v. Zenith Elecs. Corp., 258 F.3d
 180, 190 (3d Cir. 2001); In re Cont'l Airlines, 91 F.3d 553, 560 (3d Cir. 1996); In re Szostek, 886 F.2d 1405, 1409
 (3d Cir. 1989).
 115
     The Court notes that Quad asserts that this Court should examine the equitable tolling argument under a motion
 to dismiss standard. Quad cites Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1392 (3d Cir. 1994)
 for the proposition that it need only plead the applicability of equitable tolling to present a “colorable claim” for
 purposes of reopening and derivative standing. Notwithstanding the fact that Oshiver is a dated case which was
 been overruled on other grounds, it does not help Quad’s cause. Even accepting Quad’s allegations as true and
 giving Quad the benefit of all reasonable inferences, Quad’s allegations are insufficient to activate the doctrine of
 equitable tolling.
 116
     See, e.g., In re Frazer, 503 B.R. at 637 (finding that equitable tolling would not be applicable and, therefore, it
 would be futile to allow movant to reopen).
 117
     As noted previously, Quad does not allege that any of the State Law Actions it seeks to bring accrued within six
 years of the date the instant Motion was filed; nor does Quad expressly assert that any of the actions it seeks to bring
 are timely absent equitable tolling. Nevertheless, the Court acknowledges the possibility that there could exist State
 Law Actions for which the six-year statute of limitations has not run. To the extent that these actions exist and are
 timely absent equitable tolling, the Court denies the instant Motion with respect to those State Law Actions on the
 alternative bases for denial, discussed herein.

                                                           24
Case 12-27311-SLM           Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                       Desc Main
                                   Document    Page 25 of 47



             2. Res Judicata

         The doctrine of res judicata is fully applicable in bankruptcy cases. 118 It bars not only

 claims that were brought in a previous action, but also claims that could have been brought. 119 It

 “has the dual purpose of protecting litigants from the burden of relitigating an identical issue with

 the same party or his privy and of promoting judicial economy by preventing needless

 litigation.” 120 Three circumstances must be present for res judicata to apply: (1) a final judgment

 on the merits in a prior suit; (2) involving the same parties or their privies; and (3) a subsequent

 suit based on the same cause of action. 121 Res judicata is applicable to final orders issued by the

 bankruptcy court. 122

         Here, it is undisputed that the First Derivative Standing Motion involved the same parties

 as the instant Motion. Accordingly, the second prong required to invoke res judicata is present.

 However, Quad argues that Judge Winfield’s First Denial Order is not a final judgment on the

 merits. 123 Quad additionally asserts that res judicata does not apply because the instant Motion is

 not “based on the same cause of action.” 124 The Court will address each argument in turn.

                 a. Final Judgment

         In deciding when a court’s decision becomes final in the bankruptcy context, the Supreme

 Court has acknowledged that the rules for finality are different in the bankruptcy realm than in




 118
     In re MRPC Christiana, LLC, No. 18-26567, 2019 WL 6652237, at *13 (Bankr. D.N.J. Dec. 5, 2019) (Meisel,
 J.); In re Galluzzo, 2018 WL 4191476, at *22 (Bankr. D.N.J. Aug. 14, 2018) (Meisel, J.).
 119
     Duhaney v. Attorney Gen. of U.S., 621 F.3d 340, 347 (3d Cir. 2010); see also MRPC Christiana, 2019 WL
 6652237, at *13 (citing In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008)) (further citations omitted).
 120
     MRPC Christiana, 2019 WL 6652237, at *13 (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326
 (1979)).
 121
     Id. (citing Mullarkey, 536 F.3d at 225) (further citations omitted); Duhaney, 621 F.3d at 347.
 122
     In re Target Indus. Inc., 328 B.R. 99, 115 (Bankr. D.N.J. 2005) (Gambardella, J.).
 123
     Docket No. 419 at 15.
 124
     Docket No. 419 at 17.

                                                      25
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                     Document    Page 26 of 47



 other areas of law. 125 Unlike a typical civil case, a bankruptcy case can involve a multitude of

 issues and controversies, which require resolution by the bankruptcy court as a case progresses.

 The often complicated and concurrent controversies in a bankruptcy case require a different

 approach for determining when a decision by the bankruptcy court is final for purposes of an

 appeal. Accordingly, the Supreme Court instructed in Ritzen that “[o]rders in bankruptcy cases

 qualify as ‘final’ when they definitively dispose of discrete disputes within the overarching

 bankruptcy case.” 126 In this case, Quad contends that the First Denial Order is not final for two

 reasons.

          First, Quad characterizes the First Denial Order as an “Extension Order.” 127 In the First

 Derivative Standing Motion, Quad also sought to “extend the time periods for bringing actions

 under sections 108 and 546(a) of the Bankruptcy Code.” 128 Thus, Quad asserts that the First Denial

 Order was an order entered on a motion for extension of time and was not final. 129 Significantly,

 the Supreme Court in dicta has weighed in on the finality of bankruptcy courts’ orders denying

 motions for extensions of time. In Bullard, the Supreme Court indicated that the “concept of

 finality cannot stretch to cover, for example, an order resolving a disputed request for an extension

 of time.” 130 Thus, to the extent Judge Winfield’s First Denial Order denies Quad’s request for an

 extension of time, this Court is inclined to agree with Quad that the ruling—in that limited

 respect—is not final.




 125
     See e.g. Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 586, 205 L. Ed. 2d 419 (2020); Bullard v.
 Blue Hills Bank, 575 U.S. 496, 135 S. Ct. 1686, 1694, 191 L. Ed. 2d 621 (2015).
 126
     Ritzen, 140 S. Ct. at 586 (citing Bullard, 575 U.S. 496).
 127
     Docket No. 419 at 15.
 128
     Docket No. 378 at 3.
 129
     Docket No. 419 at 15 (citing Bullard, 575 U.S. 496).
 130
     Bullard, 575 U.S. 496.

                                                          26
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                              Desc Main
                                     Document    Page 27 of 47



          However, as the Reorganized Debtor points out, “the First Denial Order did much more

 than simply deny an extension of time.” 131 In the opinion accompanying the First Denial Order

 (the “Opinion”), Judge Winfield meticulously addressed the merits of Quad’s request for

 derivative standing and reached a ruling that resolved that discreet issue. Judge Winfield squarely

 disposed of the discrete dispute regarding derivative standing within the larger context of the

 bankruptcy case such that the denial is “final” under the standards set forth in Ritzen and Bullard.

 Indeed, this Court’s research revealed that the denial of a motion for derivative standing has been

 treated as a final and appealable order in the Third Circuit. 132

          Quad’s second argument against finality is that the denial of its request for derivative

 standing was not final because “the ultimate disposition of the Actions was left unresolved.”133

 However, as the Reorganized Debtor points out, 134 ultimate disposition of the Actions was not at

 issue in the First Derivative Standing Motion. Rather, the discreet issue before the Court was

 whether Quad should be afforded derivative standing to pursue the Actions.                                The Court

 unequivocally resolved that issue and determined that Quad was not entitled to derivative standing.

 The ultimate disposition of the Actions—i.e., the success or failure of those Actions—is not

 dispositive as to whether the First Denial Order is final for purposes of res judicata.

          Quad attempts to explain that “[t]he issue could have been finally resolved a number of

 different ways, such as: (a) denial or dismissal of the appeals; (b) dismissal of the bankruptcy case;

 or (c) conversion of the bankruptcy case.” 135 However, it appears to the Court that Quad conflates



 131
     Docket No. 420 at 8.
 132
     See e.g., In re Merritt, 711 F. App'x 83, 88 (3d Cir. 2017) (reviewing denial of motion for derivative standing); In
 re Optim Energy, LLC, 527 B.R. 169, 173 (D. Del. 2015) (conducting de novo review of bankruptcy court’s order
 denying derivative standing; In re Stewart, No. 10-2654, 2013 WL 4041963, at *2 (W.D. Pa. Aug. 8, 2013)
 (declining to review denial of motion for derivative standing because litigant failed to appeal the ruling).
 133
     Docket No. 419 at 16.
 134
     Docket No. 420 at 8.
 135
     Docket No. 419 at 16.

                                                           27
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51              Desc Main
                                     Document    Page 28 of 47



 “the issue” to which it refers. As discussed above, it is evident from the record that “the issue”

 that was considered and resolved in Quad’s First Derivative Standing Motion was whether Quad

 should be granted derivative standing to pursue the Actions. Thus, the subsequent outcome of an

 appeal, or dismissal or conversion of the case is irrelevant to Court’s ruling on the limited issue of

 derivative standing.

          Quad additionally relies on the fact that in denying the First Derivative Standing Motion,

 Judge Winfield stated that “it cannot now be predicted whether or when the confirmation order

 will be reversed” and “it cannot now be discerned whether the case would remain in chapter 11.”136

 Quad contends that First Denial Order “was not the equivalent of the Bankruptcy Court

 determining that if the appeals were successful and the Actions could be brought, Quad was forever

 barred from filing any motions with respect to the Actions even if the Reorganized Debtor did

 nothing to pursue the Actions.” 137 However, this Court concludes that a bar to derivative standing

 was precisely what was intended by the First Denial Order, and Quad’s argument ignores the

 remainder of Judge Winfield’s Opinion. The Third Circuit recently admonished a litigant under

 similar circumstances in In re Washington Mutual, Inc. 138 In that case, as here, the litigant ignored

 an independent basis for the bankruptcy court’s decision. The Third Circuit explained that the

 litigant “cannot credibly dismiss [those] conclusions as judicial musings.” 139 Likewise, Quad

 cannot credibly overlook the other valid holdings in Judge Winfield’s First Denial Order. Like the

 bankruptcy court in In re Washington Mutual, Judge Winfield analyzed the merits of the issue

 before her at length. Judge Winfield issued a thorough and substantive opinion in which she




 136
     Docket No. 386 at 9.
 137
     Docket No. 419 at 16.
 138
     In re Washington Mut., Inc., 835 F. App'x 667 (3d Cir. 2021).
 139
     Id. at 669 (quotations omitted).

                                                          28
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                              Desc Main
                                     Document    Page 29 of 47



 addressed Quad’s arguments and the legal standard for derivative standing. 140 Ultimately, Judge

 Winfield concluded that Quad fell far short of “demonstrating that it has colorable claims”—a

 necessary element to establishing entitlement to derivative standing. 141 This Court views Judge

 Winfield’s comments regarding the uncertain future of the bankruptcy case as independent reasons

 supporting her decision; a cherry on top of an already solid and substantive basis for denial. 142

 The discreet issue in the First Derivative Standing Motion—Quad’s request for derivative

 standing—was addressed on the merits and decided. Quad failed to appeal or otherwise challenge

 this ruling. Accordingly, it is final for purposes of res judicata.

          At this point, the Court wishes to clarify that the district court’s Remand Order does

 nothing to alter this Court’s analysis regarding the finality of Judge Winfield’s First Denial Order.

 In her Opinion, Judge Winfield examined “the existence of a colorable claim that would benefit

 the estate based on [a] cost-benefit analysis performed by the court.” 143 Judge Winfield proceeded

 to consider the evidence in the record and, in her analysis, she referenced the “mini-trial” she

 conducted on valuation as part of the confirmation hearing. 144 In the Remand Order, the district

 court determined that the Bankruptcy Court erred as a matter of law in approving third-party

 releases by failing to analyze the contributions made by the non-debtors in exchange for the

 releases. 145 Accordingly, the district court overturned the Bankruptcy Court’s approval of the

 releases. 146 During oral argument on the instant Motion, counsel for Quad argued that the district

 court’s Remand Order likewise overturned Judge Winfield’s reasoning in the First Denial Motion.



 140
      Docket No. 386.
 141
      Docket No. 386 at 7 (citing In re Gibson Grp., Inc., 66 F.3d 1436 (6th Cir. 1995)); see also In re G-I Holdings,
 313 B.R. 612 (setting forth elements to be shown to warrant derivative standing).
 142
     See In re Washington Mut., Inc., 835 F. App'x 667.
 143
      Docket No. 386 at 7 (citing In re Gibson, 66 F. 3d at 1146).
 144
      Docket No. 386 at 8.
 145
      Docket No. 399-1 at 13.
 146
      Id.

                                                           29
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 30 of 47



 Specifically, Quad posited that because a cost-benefit analysis is an enumerated factor in analyzing

 both a motion for derivative standing and a motion for approval of a release, and because the

 district court determined that Judge Winfield’s ruling with respect to the releases was flawed, so

 must her ruling with respect to derivative standing be flawed. Quad’s argument fails for two

 reasons.

          First, as noted previously, Quad failed to appeal Judge Winfield’s ruling denying its request

 for derivative standing. Therefore, that issue was never before the district court for review.

 Specifically, the district court did not review the First Denial Order and Opinion nor ever

 determined that any errors were made. This Court cannot, and will not, sua sponte revisit a prior

 order where there is no basis to do so.

          Second, although both a request for derivative standing and for approval of a release require

 consideration of many of the same factors, including a cost-benefit analysis, they are two distinct

 and separate concepts. In the derivative standing context, a court is tasked with determining

 whether a debtor or trustee has unjustifiably refused to bring an action to enforce a colorable claim.

 Courts have instructed that the focus of inquiry should be on the probability “of legal success and

 financial recovery in [the] event of success.” 147 “While a court need not undertake a ‘mini-trial’

 to determine the likelihood of success in such a suit, a court ‘should assure itself that there is a

 sufficient likelihood of success to justify the anticipated delay and expense to the bankruptcy estate

 that the initiation and continuation of litigation will likely produce.’” 148 This was the inquiry

 undertaken by Judge Winfield in her Opinion denying the First Derivative Standing Motion.




 147
     In re G-I Holdings, 313 B.R. at 629 (citing In re STN Enterprises, 779 F.2d 901, 905 (2d Cir. 1985)); see also In
 re Gibson Grp., 66 F.3d at 1438 (cited by Judge Winfield in the First Denial Order).
 148
     Id. (quoting STN Enterprises, 779 F.2d at 905–06)).

                                                          30
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 31 of 47



          In contrast, as discussed by the district court in the Remand Order, courts consider a

 different set of factors when considering releases of claims against non-debtors, including, but not

 limited to: (1) an identity of interest between the debtor and the third party, such that a suit against

 the non-debtor is, in essence, a suit against the debtor or will deplete assets of the estate; (2)

 substantial contribution by the non-debtor of assets to the reorganization; (3) the essential nature

 of the injunction to the reorganization to the extent that, without the injunction, there is little

 likelihood of success; (4) an agreement by a substantial majority of creditors to support the

 injunction, specifically if the impacted class or classes “overwhelmingly” votes to accept the plan;

 and (5) provision in the plan for payment of all or substantially all of the claims of the class or

 classes affected by the injunction. 149

          The district court’s Remand Order took issue with only one aspect of the Bankruptcy

 Court’s opinion approving the releases: that the Bankruptcy Court did not “analyze the

 contributions made to the Plan by the released non-debtors.” 150 However, “what” and “if” a third-

 party non-debtor contributes in exchange for a release is an analysis separate and apart from “how”

 and “whether” pursuit of a claim benefits the estate for purposes of determining derivative

 standing. Often, debtors-in-possession and/or trustees make the decision not to pursue claims

 where no releases are given to third-parties. In those circumstances the derivative standing

 analysis is conducted, very obviously, without any consideration as to what a third-party non-

 debtor contributed. 151 Ultimately, while this Court recognizes that a request for derivative standing

 and request to approve a release require consideration of many of the same factors, they are not

 exactly the same. Instead, they implicate two distinct tests.



 149
     Docket No. 399-1 at 10 (citing In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999)).
 150
     Docket No. 399-1 at 15.
 151
     See, e.g. In re G-I Holdings, 313 B.R. at 629 (no release given).

                                                          31
Case 12-27311-SLM              Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                 Desc Main
                                      Document    Page 32 of 47



            Further, in the Remand Order the district court noted that the Bankruptcy Court considered

 “the value of the claims, the cost to pursue the claims, the likelihood of success in pursuing the

 claims, and the ability to collect if the claim was successfully pursued.” 152 The district court found

 no error in the Bankruptcy Court’s analysis as to those factors. Instead, the district court explicitly

 limited its holding to find that the Bankruptcy Court “erred as a matter of law in approving the

 releases by failing to analyze the contribution made by the non-debtors to the Plan in exchange for

 the releases.” 153 Quad does not allege in its briefing—and this Court’s independent research does

 not reveal—that contribution in exchange for a release is a necessary component of the derivative

 standing analysis.         Therefore, there is nothing in the Remand Order to suggest that Judge

 Winfield’s ruling in the First Denial Order was overturned by the district court.

            In sum, to the extent that Quad believed that the rulings in the First Denial Order were

 incorrect or that the Bankruptcy Court erred in its analysis as to the issue of derivative standing,

 Quad could have—and should have—filed a motion to alter or amend judgment or an appeal of

 that decision. Quad failed to do so. Moreover, to the extent that Quad means to argue that the

 errors identified by the district court in the Remand Order somehow also invalidate rulings

 contained in the First Denial Order, this Court notes that Quad failed to adequately brief this issue.

 But, even so, and as discussed above, the record and case law do not support Quad’s position. This

 Court finds that Quad had ample opportunities to raise this issue: during the course of its appeal;

 in opposition to the motion which resulted in the Final Decree; during negotiation of the Consent

 Order on Remand; or in an appropriate submission to this Court in the 428 days between the date

 the district court issued the Remand Order and the date Quad filed the instant Motion. Quad took

 no action to avail itself of its opportunities.


 152
       Docket No. 399-1 at 11 (citing Fourth Amended Disclosure Statement, Docket No. at 19).
 153
       Id. at 12.

                                                          32
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                     Document    Page 33 of 47



                   b. Same Cause of Action

          Quad also argues that the second requirement for res judicata is not met because the instant

 Motion is not a subsequent suit based on “the same cause of action.” 154 Quad’s argument in this

 respect can be divided into several parts. First, Quad again characterizes the First Derivative

 Standing Motion as an “Extension Motion” seeking to “extend the time period in section

 546(a)(1)(A);” whereas the present Motion, according to Quad, is a motion to reopen the case

 under § 350 of the Code to administer assets. 155 Quad’s reasoning is somewhat misguided in this

 respect. As detailed above, a necessary part of the analysis in addressing a motion to reopen under

 § 350 is an examination of the futility of the underlying purpose for which the case is being

 reopened. 156 Quad cannot side-step res judicata by omitting from its current Motion an aspect of

 a prior ruling that precludes the relief it seeks through the Motion to Reopen. However, the Court

 need not make a determination as to the application of res judicata to the time extension rulings

 made in the First Denial Order because this Court already addressed, and disposed of, the statute

 of limitations issue. No further analysis is warranted.

          Significantly, the second part of Quad’s argument acknowledges that “the same law

 [applied in the First Derivative Standing Motion] may apply to [the] derivative standing portion

 of the [instant] Motion.” 157 However, Quad posits that its “claims [in the instant Motion] are

 entirely different than [those in] the [First Derivative Standing Motion] and will require the Court

 to determine if there is cause to reopen the case, the proper disposition of the unadministered assets

 and who should be responsible for the disposition of the unadministered assets.” 158 This argument



 154
     Docket No. 419 at 17.
 155
     Id.
 156
     See., e.g., Reinert, 620 B.R. at 543 (“A bankruptcy case should not be reopened where it would be a futile
 exercise or a waste of judicial resources.” (citing Redmond, 624 F.3d at 803).
 157
     Docket No. 419 at 17-18.
 158
     Docket No. 419 at 18.

                                                          33
Case 12-27311-SLM               Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51             Desc Main
                                       Document    Page 34 of 47



 is without merit. The Court reiterates that in assessing the Motion to Reopen—or, as Quad puts

 it: “if there is cause to reopen the case”—the Court must also examine the purpose for which the

 case is being reopened, which is for Quad to gain derivative standing. Accordingly, the Court

 must examine the merits of Quad’s request for derivative standing which, in turn, implicates the

 same analysis undertaken by Judge Winfield in disposing of the First Derivative Standing Motion.

 Indeed, Quad concedes that the “same law may apply.” 159 The fact that the Motion to Reopen may

 require consideration of other issues, in addition to the question of the appropriateness of derivative

 standing, does not negate the fact that the instant Motion presents the same issue—a request for

 derivative standing—as was presented in the First Derivative Standing Motion. Even accepting

 Quad’s allegation that resolution of the instant Motion requires additional determinations such as

 “the proper disposition of the unadministered assets and who should be responsible for the

 disposition of the unadministered assets,” res judicata remains applicable. 160 Therefore, the Court

 never considers Quad’s additional factors because res judicata applies.

         Finally, Quad argues that the claims it brings in the instant Motion “did not exist nor could

 they be brought at the time of the [First Derivative Standing Motion].” 161 Quad explains that, at

 the time it filed the First Derivative Standing Motion, the releases and injunctions contained in the

 Confirmation Order precluded anyone from bringing the Actions. However, Quad conflates the

 claims of the Actions themselves, with the issue of derivative standing. Indeed, all parties—

 including Quad—were precluded from pursuing the Actions at the time of the First Derivative

 Standing Motion. However, the Actions themselves were not what was decided in the First Denial

 Order. Likewise, the Actions themselves are not what the Court is asked to resolve by way of this



 159
     Docket No. 419 at 17-18.
 160
     Docket No. 419 at 18.
 161
     Docket No. 419 at 18.

                                                   34
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                        Desc Main
                                     Document    Page 35 of 47



 Motion. Rather, the issue decided in the First Derivative Standing Motion, which is the exact same

 issue presently before the Court, is whether Quad should be afforded derivative standing to pursue

 those Actions. Clearly, the issue of derivative standing was already briefed, argued, and decided

 when Judge Winfield ruled on the First Derivative Standing Motion.

          For the foregoing reasons, the Court concludes that the third requirement for res judicata

 is satisfied in this case. 162 Namely, the “cause of action” asserted in the First Derivative Standing

 Motion—the request for derivative standing—is the same cause of action asserted in the instant

 Motion to Reopen. This conclusion is further supported by the proposed Orders submitted by

 Quad in connection with both motions. The Court observes that both proposed orders are nearly

 identical, and both seek a finding in Paragraph Two that “Quad/Graphics, Inc. is hereby granted

 derivative standing to pursue actions on behalf of the Debtor’s estate and creditors.” 163

          Having found that all elements of the doctrine are satisfied, this Court determines that res

 judicata bars Quad’s request for derivative standing. Because Quad cannot obtain the substantive

 relief, which it intends to seek after the case is reopened, there is no reason to grant the Motion.164

 Although Quad’s Motion can be denied on this basis, the Court will address additional issues raised

 in the parties’ submissions.

              3. Collateral Estoppel

          “Collateral estoppel, or issue preclusion, refers to the effect a prior judgment has in

 foreclosing a party from relitigating issues of fact that were determined in a prior court

 proceeding.” 165 The Third Circuit stated that “[t]he prerequisites for the application issue

 preclusion are satisfied when: ‘(1) the issue sought to be precluded [is] the same as that involved


 162
     Id. (citing Mullarkey, 536 F.3d at 225) (further citations omitted); Duhaney, 621 F.3d at 347.
 163
     Compare Docket No. 378-1 at 2, ¶ 2; with Docket No. 409-3 at 2, ¶ 2.
 164
     See, e.g., Reinert, 620 B.R. at 543 (citing Redmond, 624 F.3d at 803).
 165
     FEENEY, WILLIAMSON, STEPAN, 1 BANKRUPTCY LAW MANUAL § 2:29 (5th ed.).

                                                           35
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                         Desc Main
                                    Document    Page 36 of 47



 in the prior action; (2) that issue [was] actually litigated; (3) it [was] determined by a final and

 valid judgment; and (4) the determination [was] essential to the prior judgment.’ ” 166 Here, Quad

 asserts that collateral estoppel does not apply because: (1) the First Denial Order was not a valid

 final judgment; (2) the issues in the First Derivative Standing Motion are not identical to those

 presented in the instant Motion; and (3) facts essential to the prior judgment have changed. 167

         Quad’s first argument is unavailing.              For reasons previously discussed, the Court

 determines that the First Denial Order is, in fact, a final order and no further discussion is

 warranted.

         Likewise, in the context of the res judicata analysis above, this Court determined that the

 issue addressed in the First Derivative Standing Motion is identical to that presented in the instant

 Motion. The Court sees no need to reiterate the basis for that conclusion as it pertains to issue

 preclusion. However, for purposes of completeness, the Court will address specific arguments

 raised in Quad’s brief. Quad first asserts that “the issue the Court considered [in the First

 Derivative Standing Motion] was whether there was a cost/benefit of pursuing the Actions rather

 than releasing the Actions as part of the Plan.” 168 Now, however, Quad contends this Court must

 “only consider[] whether there is a cost/benefit of pursuing the Actions.” 169 In other words, Quad

 argues that the issue before the Court in the First Derivative Standing Motion had the added

 complication of the releases whereas that aspect is absent from the issue presented in the instant

 Motion. However, as set forth above, consideration of releases is not an integral part of the test

 for derivative standing. For reasons already discussed, the Court finds that the same issue




 166
     Peloro v. United States, 488 F.3d 163, 174–75 (3d Cir. 2007) (quoting Burlington Northern Railroad Co. v.
 Hyundai Merch. Marine Co., 63 F.3d 1227, 1231–32 (3d Cir. 1995) (internal quotations and citations omitted)).
 167
     Docket No. 419 at 19-23.
 168
     Docket No. 419 at 20.
 169
     Docket No. 419 at 21.

                                                        36
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                    Document    Page 37 of 47



 addressed in the First Derivative Standing Motion—whether or not Quad was entitled to derivative

 standing—is presently before this Court. The fact that the releases have since been invalidated

 does not change the fact that the issue addressed by the First Denial Order is the same issue

 currently before the Court.

         Quad also attempts to distinguish the issues considered then and now by asserting that this

 Court must now make a determination as to whether the Actions are time barred—an issue which

 was not addressed in the First Derivative Standing Motion because the statute of limitations had

 not yet expired when that motion was filed. 170 This Court has already ruled on the statute of

 limitations issue and, therefore, declines to address any further arguments pertaining to the time

 limitations in this case. Moreover, the issue of the timeliness of the Actions is not relevant to the

 more substantive question here, which is whether the issue of Quad’s derivative standing was

 previously addressed in the First Denial Order. This Court reiterates that it was.

         Quad further contends that the factual circumstances of this case have changed so as to

 preclude application of collateral estoppel. Indeed, case law mandates that, even if the elements

 of collateral estoppel are otherwise satisfied, “collateral estoppel is inappropriate if facts essential

 to the earlier litigated issue have changed.” 171 Quad alleges that the facts of this case have changed

 in three respects. First, Quad states that the releases and injunctions, which it contends were

 essential to the Court’s cost/benefit determination, have now been severed from the Plan. This

 Court rejects this argument and reiterates that consideration of releases is not an essential element

 of the derivative standing analysis.             The Third Circuit stated that “where the changed

 circumstances are not material, and therefore do not amount to controlling facts, collateral estoppel



   Docket No. 419 at 21.
 170

   Raytech Corp. v. White, 54 F.3d 187, 190 (3d Cir. 1995) (citing Montana v. United States, 440 U.S. 147, 99 S. Ct.
 171

 970, 59 L.Ed.2d 210 (1979)).

                                                         37
Case 12-27311-SLM              Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                               Desc Main
                                      Document    Page 38 of 47



 remains applicable.” 172 Quad attempts to pin the outcome of the cost/benefit analysis in the First

 Denial Order entirely on the fact that the Actions were released in the Plan. This characterization

 ignores the findings made by Judge Winfield that were wholly independent of the Plan—such as

 her finding that Quad’s expert was not persuasive as to the value of the Actions, or her finding that

 Quad had not adequately considered the costs of pursuing the Actions, including time and litigation

 risks. Moreover, Quad’s position ignores the bigger picture. In her Opinion, Judge Winfield

 examined the totality of the circumstances in her cost/benefit analysis and found that Quad failed

 to demonstrate that pursuing the Actions would benefit the estate and that there were “no facts that

 weigh in favor of granting Quad derivative standing.” 173 Accordingly, this Court finds that the

 releases were not so critical to Judge Winfield’s ruling as to preclude application of collateral

 estoppel.

          Quad’s remaining arguments fail for similar reasons. The Third Circuit has cautioned

 against broad application of the “changed factual circumstances” exception to collateral estoppel,

 commenting that “[r]are would be the case in which counsel could not conjure up some factual

 element that had changed between adjudications.” 174 Indeed, Quad has conjured up the costs of

 litigation as an alleged changed fact, and Quad now contends that it will absorb costs of litigation.

 However, this “fact” was within Quad’s control at the time it filed the First Derivative Standing

 Motion, and it could have been raised at that time. 175 And to reiterate, Judge Winfield found that


 172
     Scooper Dooper, Inc. v. Kraftco Corp., 494 F.2d 840, 846 (3d Cir. 1974); see also, Ramallo Bros. Printing v. El
 Dia, Inc., 490 F.3d 86, 91 (1st Cir. 2007); 18 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE
 AND PROCEDURE § 4417 (3d ed.) (“The possibility that new facts may surround continuation of the same basic
 conduct should not defeat preclusion unless it is shown that the new facts are relevant under the legal rules that
 control the outcome.”).
 173
     Docket No. 386 at 9.
 174
     Scooper Dooper, 494 F.2d at 846.
 175
     Lang v. Pennsylvania Higher Educ. Assistance Agency, 201 F. Supp. 3d 613, 625 (M.D. Pa. 2016) (citing Latin
 American Music Co. Inc. v. Media Power Group, Inc., 705 F.3d 34, 42 (1st Cir. 2013) (“Although changes in facts
 essential to a judgment will render collateral estoppel inapplicable in a subsequent action raising the same issues . . .


                                                            38
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                     Document    Page 39 of 47



 there were “no facts that weigh in favor of granting Quad derivative standing.” 176 Accordingly,

 this Court determines that Quad’s newfound generosity in offering to pay for the costs of litigation

 is not a controlling fact that renders collateral estoppel inapplicable.

          Finally, Quad asserts that Judge Winfield’s decision in the First Denial Order was “based

 on the fact that the releases and injunctions were subject to a pending appeal.” 177 Quad contends

 that “[t]he facts in support of this Motion are different because the appeal has been decided and

 the releases and injunctions in the Plan have been invalidated.” 178 The Court rejects this argument

 for reasons previously discussed and declines to repeat its rationale in detail here. In brief, Quad’s

 argument ignores the other findings in Judge Winfield’s Opinion, which did not rest solely on the

 pending appeal or the releases. Thus, resolution of the Appeal and the invalidation of the releases

 does not preclude application of the collateral estoppel doctrine.

              4. Law of the Case Doctrine

          The Reorganized Debtor further asserts that the law of the case doctrine bars the Court

 from granting the relief requested in Quad’s Motion. The Supreme Court described law of the

 case doctrine as “an amorphous concept.” 179 “As most commonly defined, the doctrine posits that

 when a court decides upon a rule of law, that decision should continue to govern the same issues

 in subsequent stages in the same case.” 180 Quad contends that law of the case doctrine does not

 apply in this case because: (1) this Motion does not present the same issues as the First Derivative

 Standing Motion; (2) the facts are materially different from those considered in the First Derivative

 Standing Motion; and (3) the issues and arguments of this Motion could not have been raised in


 a party cannot circumvent the doctrine's preclusive effect merely by presenting additional evidence that was
 available to it at the time of the first action.”) (internal quotation marks omitted)).
 176
     Docket No. 386 at 9.
 177
     Docket No. 419 at 22.
 178
     Docket No. 419 at 22-23.
 179
     Arizona v. California, 460 U.S. 605, 103 S. Ct. 1382, 75 L.Ed.2d 318 (1983).
 180
     Id. (cited in In re Pharmacy Benefit Managers Antitrust Litig., 582 F.3d 432, 439 (3d Cir. 2009)).

                                                          39
Case 12-27311-SLM            Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                            Desc Main
                                    Document    Page 40 of 47



 the First Derivative Standing Motion. 181 Quad concedes that these are the same arguments it

 presented in arguing against application of collateral estoppel. 182

         Finally, Quad reminds the Court that application of the law of the case doctrine is

 discretionary. 183 This Court agrees. 184 However, Quad failed to present any viable reason why

 this Court should, in its discretion, decline to adhere to the law of the case here. Although courts

 have the power to revisit prior decisions in certain circumstances, the Supreme Court has cautioned

 against so doing—advising that “as a rule courts should be loathe to do so in the absence of

 extraordinary circumstances such as where the initial decision was ‘clearly erroneous and would

 work a manifest injustice.’ ” 185 Those extraordinary circumstances are lacking in this case. Judge

 Winfield addressed the merits of Quad’s request for derivative standing and issued a ruling

 denying derivative standing in the First Denial Order. That ruling stands and, as set forth above,

 this Court finds that Quad failed to show good cause to disturb it.

         As to Quad’s final argument against application of law of the case doctrine, “Quad submits

 that the law of the case doctrine would only require this Court, in its discretion, to apply the

 applicable law set forth in the opinion on the [First Derivative Standing Motion] and does not

 preclude the Court from considering the merits of the [instant] Motion.”186 Presumably, Quad is

 arguing that law of the case mandates application of the same law that was applied in the First

 Denial Order but does not preclude reconsideration of Quad’s request for derivative standing. To

 the extent this is Quad’s argument, it misunderstands the doctrine. “The doctrine is designed to


 181
     Docket No. 419 at 24.
 182
     Id.
 183
     Id.
 184
     Lambert v. Blackwell, 387 F.3d 210, 237 (3d Cir. 2004) (citing Public Interest Research Group of New Jersey,
 Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir. 1997) (“In other words, the law of the case doctrine
 does not limit a federal court's power, rather it directs its exercise of discretion.”).
 185
     Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 817, 108 S. Ct. 2166, 100 L.Ed.2d 811 (1988)
 (quoting Arizona, 460 U.S. at 618 n.8).
 186
     Docket No. 419 at 25.

                                                         40
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                             Desc Main
                                     Document    Page 41 of 47



 protect traditional ideals such as finality, judicial economy and jurisprudential integrity.” 187 “Law

 of the case rules have developed ‘to maintain consistency and avoid reconsideration of matters

 once decided during the course of a single continuing lawsuit.’ ” 188 Thus, unless extraordinary

 circumstances exist, law of the case operates to preclude reconsideration of legal issues already

 decided. 189 Because the circumstances presented here are not extraordinary, law of the case

 prevents this Court from reconsidering Judge Winfield’s denial of the First Derivative Standing

 Motion. For reasons previously discussed, the Court finds Quad’s arguments unavailing and no

 further discussion is warranted.

              5. Additional Arguments

          In their extensive briefing, the parties raised multiple arguments in favor of, and against,

 reopening this case. In the previous sections, this Court addressed the arguments that were

 dispositive of the issues presented. Accordingly, any issues raised in the parties’ submissions that

 the Court declined to discuss above are immaterial to the outcome of this Motion. Nevertheless,

 in the interests of completeness, the Court will briefly address certain remaining arguments.

                   a. Rule 60(b)

          Quad asserts that, “[e]ven if any preclusive doctrines applied or the [First Denial Order]

 was considered final, Federal Rule 60(b) permits this Court to relieve Quad from the Extension

 Order and grant the relief requested by Quad in this Motion.” 190 As the Reorganized Debtor points

 out, 191 Quad’s Motion did not request relief under Rule 60(b) of the Federal Rules of Civil



 187
     In re City of Philadelphia Litig., 158 F.3d 711, 717–18 (3d Cir. 1998) (citing Christianson, 486 U.S. at 816);
 Arizona, 460 U.S. at 618–19.
 188
     Casey v. Planned Parenthood of Se. Pa., 14 F.3d 848, 856 (3d Cir. 1994) (quoting 18 CHARLES A. WRIGHT,
 ARTHUR R. MILLER, EDWARD COOPER, FEDERAL PRACTICE AND PROCEDURE § 4478 at 788 (2d ed. 1981)); In re
 Pharmacy Benefit Managers, 582 F.3d at 439.
 189
     See, e.g. In re City of Philadelphia Litig., 158 F.3d at 718.
 190
     Docket No. 419 at 25.
 191
     Docket No. 420 at 16.

                                                          41
Case 12-27311-SLM             Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                           Desc Main
                                     Document    Page 42 of 47



 Procedure. 192 Accordingly, this Court will not engage in further analysis. Moreover, to the extent

 this Court has authority to reconsider the final order issued by Judge Winfield, this Court declines

 to do so for the reasons previously discussed.

                  b. Whether the Reorganized Debtor or Some Other Entity Owns the Actions

         In the Order Continuing the Motion to Reopen, the Court directed Quad to brief the issue

 of who owns the Actions it seeks derivative standing to file. 193 Quad’s submissions fail to

 adequately answer this question. In the lone paragraph Quad devotes to this subject, Quad cites to

 a Third Circuit case with a different fact pattern and procedural posture. 194 Quad baldly concludes

 that “any recovery on the Actions under state law belong[s] to creditors.” Quad’s arguments do

 nothing to alter this Court’s conclusions. 195

                  c. The New Releases and Settlement Agreements

         In the Order Continuing the Motion to Reopen, the Court directed the Reorganized Debtor

 to file a Memorandum of Law outlining its position regarding the effect any releases issued by the

 Reorganized Debtor have on reopening the estate and the cost/benefit analysis. 196                           In its

 submission, the Reorganized Debtor explains that Quad seeks derivative standing to pursue claims

 against its former employees, Bruce and Joanne Heverly (collectively, the “Heverlys”), and Asset

 Holding Corporation (“AHC”), a company from which the Reorganized Debtor leased certain

 equipment. 197 Apparently, after confirmation of the Plan, disputes arose between the Reorganized



 192
     Federal Rule of Civil Procedure 60(b) is made applicable to the Bankruptcy Court under Federal Rule of
 Bankruptcy Procedure 9024.
 193
     Docket No. 416, ¶ 1.
 194
     Docket No. 419 at 27 (citing In re Cybergenics Corp., 226 F.3d 237, 241 (3d Cir. 2000)).
 195
     The Court additionally notes that in a later submission Quad appears to concede that the Reorganized Debtor
 owns—or at least has the authority to pursue—the Actions. Quad states, “It was not until after [the Appeal] and
 entry of [the Consent Order on Remand] . . . that the Reorganized Debtor had the authority to settle, pursue and
 enforce the Insider Causes of Action.” Docket No. 421 at 15 (emphasis added).
 196
     Docket No. 416, ¶ 3.
 197
     Docket No. 418.

                                                          42
Case 12-27311-SLM              Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51            Desc Main
                                      Document    Page 43 of 47



 Debtor and the Heverlys and AHC. The Reorganized Debtor resolved those disputes in an

 agreement (the “Settlement Agreement”) wherein the Reorganized Debtor “provided a general

 release to the Heverlys and AHC from all known and unknown claims it had or may have had

 against them.” 198 The Reorganized Debtor asserts that the Settlement Agreement is binding as to

 all parties and precludes the Actions that Quad seeks derivative standing to file.

          In response, Quad asserts that the releases have no impact on the cost/benefit analysis. 199

 Quad contends that, even if the Settlement Agreement released claims against the Heverlys and

 AHC, claims remain against other insiders, which satisfy the cost/benefit analysis.            Quad

 specifically refereces claims against Richard Brammer and Amie and Joe Desanzo. 200 Quad

 further argues that this Court should not consider any releases because the redacted Settlement

 Agreement is inadmissible.

          The Court will not go into detail. For reasons previously discussed, the Court declines to

 revisit Judge Winfield’s determination regarding derivative standing and the cost/benefit analysis.

 The parties’ arguments with respect to the releases and the Settlement Agreement do nothing to

 change this Court’s prior conclusions.

          Moreover, in the Order Continuing the Motion to Reopen the Court tasked the parties with

 discussing the releases’ potential effect on both the cost/benefit analysis and the reopening of the

 estate. 201 As detailed above, an inquiry into futility is a critical part of the motion to reopen

 analysis. However, Quad’s submission focuses almost entirely on the cost/benefit analysis. While

 Quad asserts that its claims against Richard Brammer or Amie and Joe Desanzo would not be

 futile, Quad fails to adequately explain why the releases would not preclude actions against the


 198
     Id. at 4.
 199
     Docket No. 421.
 200
     Id. at 4-8.
 201
     Docket No. 416 at 3, ¶ 3, 4.

                                                  43
Case 12-27311-SLM               Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                 Desc Main
                                       Document    Page 44 of 47



 Heverlys or AHC. Instead, Quad argues that the Settlement Agreement, itself, is inadmissible

 because it is significantly redacted. Quad’s arguments that the releases may not be valid or

 enforceable or that the claims against the Heverlys or AHC could not be released “as a matter of

 law” are not persuasive. Quad fails to meet its burden of establishing that the Actions it seeks

 derivative standing to bring would not be futile in light of the releases, which weighs against

 reopening the case.

        III.      Equitable Considerations

               Finally, this Court addresses the fairness of its decision. Throughout its submissions, Quad

 argues that it would be unfair to bar these Actions “after Quad’s extensive, costly, and time

 consuming efforts to preserve these Actions.” 202 However, Quad cannot argue around the fact that

 it failed to preserve its rights. In the First Derivative Standing Motion, Quad explained that it

 sought “an order granting Quad derivative standing to pursue actions released under the Plan to

 the extent Quad is successful on the pending appeals.” 203 Thus, Quad recognized that it had two

 hurdles to overcome before it could file the Actions: (1) Quad had to obtain derivative standing;

 and (2) Quad had to be successful in the Appeal. Judge Winfield denied Quad’s request for

 derivative standing in the First Denial Order. Quad then made the conscious and strategic choice

 not to appeal or otherwise challenge that decision. Instead, Quad continued with the Appeal—

 which still included a challenge to the releases—without having obtained derivative standing

 necessary to pursue the Actions if Quad was successful in its Appeal.

               Ultimately, the propriety of the releases was the only issue that was remanded to this Court.

 At no point did the district court consider derivative standing or review Judge Winfield’s First

 Denial Order. Further, the district court did not direct this Court to make any inquiry or review


 202
       Docket No. 419 at 11.
 203
       Docket No. 378 at 3, ¶ 12 (emphasis added).

                                                        44
Case 12-27311-SLM          Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51                 Desc Main
                                  Document    Page 45 of 47



 with respect to derivative standing or the First Denial Order. Accordingly, Quad has no basis to

 credibly assert that the issue of derivative standing is still open for debate.

         Admittedly, the district court’s invalidation of the releases created the possibility that an

 interested party could now bring the Actions. However, the newfound ability to bring the Actions

 could only exist for a party who took active steps to protect its right to do so. The invalidation of

 the releases was not the equivalent of a “get out of jail free card” to be used whenever desired.

 Rather, the ability to bring the Actions remained subject to time constraints and prior court rulings.

 Those are the rules of litigation, which do not allow for surprises and establish and even playing

 field for all involved.

         At the end of the day, Quad cannot ignore the fact that it previously sought derivative

 standing and an extension of the statute of limitations. After being denied these requests, Quad

 chose not to pursue those avenues further. The Remand Order does not provide Quad a second

 bite at the apple on issues already decided. The district court’s invalidation of the discreet issue

 of the releases does not also invalidate an entirely separate order regarding derivative standing and

 statutes of limitations, which was supported by independent reasons. Likewise, the Remand Order

 does not revive or renew Quad’s ability to make these requests. Quad failed to protect its rights.

 In the years that passed, all other parties relied on the unchallenged Bankruptcy Court orders.

 Accordingly, equity demands that this Court deny Quad’s motion.



                                           CONCLUSION

         The contentious relationship between Quad and the Reorganized Debtor is evident in this

 case’s extensive litigation history, both pre- and postconfirmation; and a disagreement about

 whether to pursue the Actions appears to be at the core of the parties’ feud. Notwithstanding the



                                                   45
Case 12-27311-SLM        Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51               Desc Main
                                Document    Page 46 of 47



 success of Quad’s Appeal, the facts of this case demonstrate that Quad failed to adequately

 preserve its rights with respect to these Actions. Quad unreasonably delayed in bringing this

 Motion and failed to take necessary steps to either challenge Judge Winfield’s ruling as to

 derivative standing or to establish that the request for derivative standing should be considered

 anew. In short, Quad presented no reason—legal or equitable—sufficient to reopen this case.

        For the foregoing reasons, the Court finds that Quad’s Motion to Reopen is untimely

 pursuant to Paragraph Two of the Final Decree. Moreover, the Court determines that reopening

 the case is not warranted because the Actions are barred by the applicable statute of limitations

 and equitable tolling is not appropriate under the factual circumstances presented. Finally, the

 Court holds that reopening is inappropriate because the relief Quad seeks by way of this Motion

 is otherwise precluded by the doctrines of res judicata, collateral estoppel, law of the case, and

 equitable considerations.

        Accordingly, Quad’s Motion is DENIED. An appropriate order will follow.



 DATED: April 6, 2021




                                                46
Case 12-27311-SLM   Doc 426 Filed 04/06/21 Entered 04/06/21 14:22:51   Desc Main
                           Document    Page 47 of 47




                                      47
